       Case 1:12-cv-00983-AWI-SAB Document 250 Filed 08/31/20 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
7                     Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
8             v.                                          STAY PROCEEDINGS, AND GRANTING
                                                      )   PARTIES EXTENSION OF TIME TO FILE A
9                                                     )   DISPOSITIVE MOTION
     STRONACH, et al.,
                                                      )
10                    Defendants.                     )   (ECF Nos. 248, 249)
                                                      )
11                                                    )
12            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
13   action pursuant to 42 U.S.C. § 1983.
14            Currently before the Court is Plaintiff’s motion to stay the proceedings, and Defendants’
15   motion for an extension of the dispositive motion deadline, filed August 20, 2020, and August 28,
16   2020, respectively. (ECF Nos. 248, 249.)
17            Based on the parties filing, the Court does not find good cause to stay the action. However,
18   the Court does find good cause to continue the dispositive motion deadline to September 30, 2020.
19            Accordingly, it is HEREBY ORDERED that the dispositive motion deadline is extended to
20   September 30, 2020. No further extensions of time will be granted absent extraordinary
21   circumstances, not present here.
22
23   IT IS SO ORDERED.
24
     Dated:        August 31, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
